In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Zelman, J.), dated October 25, 1991, which granted the plaintiff’s motion to strike the defendant’s 90-day demand pursuant to CPLR 3216 and denied the defendant’s cross motion to dismiss the complaint for failure to prosecute.
Ordered that the order is reversed, on the facts, with costs, the motion is denied, the cross motion is granted, and the complaint is dismissed.
The plaintiff failed to demonstrate a justifiable excuse for the delay in responding to the 90-day demand pursuant to CPLR 3216 (see, Turman v Amity OBG Assocs., 170 AD2d 668). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.